 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA
 8
                                                    ***
 9    RYAN E. UHLMEYER,                                         Case No. 3:19-cv-00438-LRH-CLB

10                                           Plaintiff,         ORDER
11           v.

12    USAA CASUALTY INSURANCE CO.,
      a Texas Corporation; UNITED SERVICES
13    AUTOMOBILE ASSOCIATION,
      an Unincorporated Association,
14
                                          Defendants.
15

16          Plaintiff Ryan Uhlmeyer has filed a renewed motion to remand this action back to Nevada
17   state court. (ECF No. 42). Following the Court’s previous order (ECF No. 34), Uhlmeyer filed an
18   amended complaint, which included additional factual allegations regarding the relationship
19   between the defendants. (ECF No. 37). Defendants subsequently withdrew their opposition to
20   Uhlmeyer’s motion to remand, agreeing that it should be granted. (ECF No. 41 at 3–4).
21          IT IS THEREFORE ORDERED that plaintiff Ryan Uhlmeyer’s motion to remand (ECF
22   No. 42) is GRANTED. The clerk of court shall REMAND this action, 3:19-cv-00438-LRH-CLB,
23   to the Second Judicial District for the State of Nevada.
24          IT IS SO ORDERED.
25          DATED this 12th day of March 2020.
26

27                                                        LARRY R. HICKS
                                                          UNITED STATES DISTRICT JUDGE
28
                                                      1
